UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-2520



GETACHEW TEKLU TEMESGEN,




                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-476-629)


Submitted:   July 28, 2004                 Decided:   August 18, 2004


Before WIDENER, MOTZ, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Aragaw Mehari, Washington, D.C., for Petitioner. Peter D. Keisler,
Assistant Attorney General, Linda S. Wendtland, Assistant Director,
Margaret M. Newell, Trial Attorney, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Getachew    Teklu   Temesgen,       a     native    and    citizen     of

Ethiopia,   petitions    for    review    of    an    order    of    the   Board   of

Immigration Appeals (Board).        The order adopted and affirmed the

immigration judge’s ruling denying Temesgen’s applications for

asylum and withholding of removal.*                 For the reasons discussed

below, we deny the petition for review.

            Temesgen challenges the Board’s finding that his asylum

application    was     untimely,   with        no    showing    of     changed     or

extraordinary circumstances excusing the late filing. See 8 U.S.C.

§ 1158(a)(2)(B), (D) (2000); 8 C.F.R. § 1208.4(a)(4), (5) (2004).

We lack jurisdiction to review this claim pursuant to 8 U.S.C.

§ 1158(a)(3) (2000).      See Castellano-Chacon v. INS, 341 F.3d 533,

544 (6th Cir. 2003); Tarrawally v. Ashcroft, 338 F.3d 180, 185-86

(3d Cir. 2003); Tsevegmid v. Ashcroft, 336 F.3d 1231, 1235 (10th

Cir. 2003); Fahim v. U.S. Atty. Gen., 278 F.3d 1216, 1217-18 (11th

Cir. 2002); Hakeem v. INS, 273 F.3d 812, 815 (9th Cir. 2001);

Ismailov v. Reno, 263 F.3d 851, 854-55 (8th Cir. 2001).

            Accordingly, we deny Temesgen’s petition for review.                   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                    PETITION DENIED


     *
      Because Temesgen did not raise the issue of withholding of
removal before the Board, the claim is waived. Farrokhi v. INS,
900 F.2d 697, 700 (4th Cir. 1990).